Citation Nr: 0412079	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

There is information on file from the service department 
showing that the appellant's deceased husband does not have 
recognized guerrilla service, nor was he shown to be a member 
of the Philippine Commonwealth Army, in the service of the 
Armed Forces of the United States.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  

The issue of legal entitlement to VA benefits was previously 
denied by the RO in an unappealed rating decision in February 
1954.

In September 2002, the appellant filed her current claim of 
whether new and material evidence has been submitted to 
establish legal entitlement to VA benefits.

The Board of Veterans' Appeals (Board) notes that 38 C.F.R. § 
3.156 was recently amended, and that the standard for finding 
new and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R.  
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001). 

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  See also Veterans Benefits Act of 
2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.   

Also, while this case was at the Board the appellant 
submitted additional evidence without waiver of initial 
review by the RO.  38 C.F.R. §§ 19.37(b), 20.1304 (2003). 
Because the RO has not considered the evidence which was 
submitted directly to the Board without waiver of initial RO 
review of this evidence, the Board is constrained to REMAND 
that issue.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  Accordingly, this case is REMANDED for the 
following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate her claim of whether new and 
material evidence has been submitted to 
establish legal entitlement to VA 
benefits and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response.

4.  The VBA AMC should readjuicate the 
issue of whether new and material 
evidence has been submitted to establish 
legal entitlement to VA benefits to 
include consideration of all evidence 
added to the record since the May 2003 
statement of the case (SOC).  

If upon readjudication of the VBA AMC continues to deny the 
issue on appeal it should issue a Supplemental Statements of 
the Case (SSOC).  The appellant should be afforded a 
reasonable time within which to respond.  

The VBA AMC then should return the case to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development.  The Board intimates no opinion as to 
the merits of the pending appellate issue.  No action is 
required of the appellant until she is notified by the VBA 
AMC.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





